DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 requires that a deactivator is added to the claimed copolymerization product within 2 hours of the initiation of the copolymerization reaction.  Claim 19 requires that a deactivator is added within 105 to 120 minutes of initiation.  The Applicant’s remarks indicate that support for these claims can be found throughout the application as filed, including the examples where the reaction times and neutralization of the reaction mixtures are demonstrated.
The phrase “within 2 hours” in Claim 18 is interpreted as encompassing a range from 0-2 hours.  The phrase “within 105 to 120 minutes” in Claim 19 is interpreted as encompassing a range of either 0-105 minutes, 0-120 minutes, or 105-120 minutes.  
The only portions of the specification that includes both a deactivator and a disclosure of time from initiation are Examples 2 and 3 beginning at page 4.  Example 2 illustrates a process in which complete or near-complete polymerization was reached “after 2 hours”.  The example states that “[f]inally 225 ppm of a catalyst deactivator . . . was admixed”.  It is clear that the polymerization reaction was judged to be sufficiently complete 2 hours after initiation.  It is not clear how much time passed between completion of the reaction and addition of the deactivator, only that such addition must have occurred greater than 2 hours after initiation.  The ranges recited in Claims 18 and 19 are therefore not supported by Example 2.
Example 3 illustrates a process in which polymerization is judged to be sufficiently complete “after 105 minutes”.  The example states that “[f]inally 225 ppm of a catalyst deactivator . . . was admixed”.  It is clear that a deactivator was added at some point greater than 105 minutes after initiation.  However, it is not clear how much time passed between initiation and addition of the deactivator, or between completion of polymerization at 105 minutes and the addition of the deactivator.  Therefore it is not clear whether Example 3 provides support for any point within the ranges recited in Claims 18 and 19.
It is apparent that the time period illustrated in Example 2 falls outside the ranges recited in Claims 18 and 19.  It is not clear whether the time period illustrated in Example 3 falls within the claimed ranges.  However, it is evident that the full scope of the ranges recited in Claims 18 and 19 is not supported by the written description.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 includes the phrase “within 105 to 120 minutes”.  “Within 105 minutes” appears to include a range of 0-105 minutes.  In this case, the claims could be interpreted as being open to a range of 0-120 minutes.  It is unclear if the “within” modifier also applies to 120 minutes, in which case the claim would include a broad range of 0-120 minutes and a narrower range of 0-105 minutes.   Alternatively, the claim could reasonably be interpreted as requiring an amount of time falling “within” the range of 105-120 minutes.  
There are at least three reasonable interpretations of the range recited in Claim 19, and no clarification is available in the instant specification for the reasons discussed above.  Claim 19 is therefore indefinite.
Where a claim is subject to more than one interpretation and there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection based on prior art should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06(II).  Therefore, Claim 19 has not been examined on the merits.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 8, 10, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN106496531A) in view of Kobayashi et al. (JP3556785B2, cited in Applicant’s IDS).  Machine translations of both Chen and Kobayashi are referred to herein.
Regarding Claims 1, 10, and 14, Chen teaches a block copolymer of polycaprolactone (PCL) and polylactide (PLA) (Abstract).  These materials are recognized as being useful in medical and biomedical applications (p. 1, [0002]-[0003]).  The process for obtaining the block copolymer is illustrated at page 1, [0007].  In a first step, e-caprolactone monomer is combined with a primary alcohol initiator and tin (II) octoate (i.e. tin (II) ethylhexanoate) catalyst and subjected to ring-opening polymerization.  The primary alcohol initiator may be n-butanol (p. 1, [0009]).  The resulting PCL is then combined with lactide monomer and tin (II) octoate and reacted to obtain the PCL-b-PLA block copolymer.  
Chen does not teach pre-treatment with a carbodiimide as claimed.
In the same field of endeavor, Kobayashi teaches a method for polymerizing a lactone in the presence of an initiator, a catalyst, and a carbodiimide (Abstract).  The method is used with monomers including e-caprolactone and catalysts including tin compounds (p. 2, [0008]), for example stannous octylate (i.e. tin (II) octoate) (p. 3, [0011]).  The specific carbodiimide compounds listed at page 3-4, [0013] are monomeric carbodiimides.
According to Kobayashi, polylactone resins obtained by ring-opening polymerization in the presence of a catalyst and initiator have poor hydrolysis resistance resulting from terminal -COOH groups (p. 1, [0002]-[0003]).  By carrying out polymerization in the presence of a carbodiimide, terminal carboxyl groups are consumed.  This leads to increased polymerization rate, improved mechanical properties, and improved hydrolysis resistance (p. 2, [0007]).  In addition, because the carbodiimide increases the reaction rate, the amount of catalyst used may be smaller than usual.  This leads to reduced decomposition during storage and improved long-term storage stability (p. 3, [0012]).
Kobayashi teaches including the carbodiimide in amounts of 0.05-1 part by weight per 100 parts of the lactone monomer (p. 4, [0014]).  The instant specification does not disclose a specific range associated with the “effective amount” recited in Claim 1.  However, Examples 2 and 3 illustrate that 0.32 and 0.35 parts by weight carbodiimide per 100 parts lactone monomers are effective in lowering the reaction mixture acid value to <0.01 mg KOH/g (specification at p. 4-5).  These amounts fall within the range disclosed by Kobayashi.  One of ordinary skill in the art would reasonably expect the portions of Kobayashi’s range that are greater than or equal to 0.32 parts by weight to be effective in achieving neutralization of the reaction mixture as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to carry out Chen’s method of forming a PCL-b-PLA copolymer in the presence of 0.05-1 parts by weight of Kobayashi’s monomeric carbodiimide compound for the benefit of improved mechanical properties and hydrolysis resistance; increased reaction rate; reduced decomposition during storage; and improved long-term storage stability.  
Kobayashi’s Example 1 illustrates adding the tin catalyst and carbodiimide compound to the reaction mixture simultaneously.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing to add the carbodiimide compound to the reaction mixture prior to the catalyst (and therefore prior to polymerization), as selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.  See, for example, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); MPEP 2144.04.  Modification in this way reads on Claims 1, 10, and 14.
Regarding Claims 3 and 16, Kobayashi teaches aromatic carbodiimides including N,N’-bis(2,6-diisopropylphenyl)carbodiimide (p. 3-4, [0013]).
Regarding Claim 7, Chen’s Example 1 illustrates a caprolactone:lactide feed ratio of 2.4 mmol:3 mmol, or approximately 44.5:55.5 (p. 2, [0022]).  This falls within the claimed range.
Regarding Claim 8, Chen teaches polymerization at a temperature of 100-200°C (p. 2, [0012]).  This overlaps the claimed range of 150-250°C.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 11, Chen’s examples illustrate PCL-b-PLA copolymers having a Mn of 7,400 (p. 3, Example 4) to 26,100 (p. 3, Example 3).

Claims 1, 3, 7-9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thatcher et al. (US 2010/0093946) in view of Chen and Kobayashi.
Regarding Claims 1, 8, 9, and 14, Thatcher teaches bioabsorbable polymer compositions used to form medical devices (p. 2, [0040]).  The composition may comprise a copolymer of lactide and e-caprolactone (p. 3, [0050]).  Random copolymers are synthesized from lactide and e-caprolactone by ring-opening polymerization.  Caprolactone, lactide, stannous octoate (i.e. tin (II) ethylhexanoate), and a diol initiator are combined and reacted at 150°C while stirring (p. 6, [0064]).  Thatcher does not teach an initiator selected from the claimed group of compounds.
In the same field of endeavor, Chen teaches a copolymer of PCL and PLA (Abstract) useful in medical and biomedical applications (p. 1, [0002]-[0003]).  The process for obtaining the copolymer is illustrated at page 1, [0007].  The monomer is combined with a primary alcohol initiator and tin (II) octoate catalyst and subjected to ring-opening polymerization.  The primary alcohol initiator may be n-butanol (p. 1, [0009]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Chen’s n-butanol for use as the initiator in Thatcher’s method, as it is recognized as being suitable for use in ring-opening polymerization processes for obtaining copolymers of lactide and e-caprolactone using a stannous octoate catalyst.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Neither Thatcher nor Chen teach a carbodiimide compound as claimed.
In the same field of endeavor, Kobayashi teaches a method for polymerizing a lactone in the presence of an initiator, a catalyst, and a carbodiimide (Abstract).  The method is used with monomers including e-caprolactone and catalysts including tin compounds (p. 2, [0008]), for example stannous octylate (i.e. tin (II) octoate) (p. 3, [0011]).  The specific carbodiimide compounds listed at page 3-4, [0013] are monomeric carbodiimides.
According to Kobayashi, polylactone resins obtained by ring-opening polymerization in the presence of a catalyst and initiator have poor hydrolysis resistance resulting from terminal -COOH groups (p. 1, [0002]-[0003]).  By carrying out polymerization in the presence of a carbodiimide, terminal carboxyl groups are consumed.  This leads to increased polymerization rate, improved mechanical properties, and improved hydrolysis resistance (p. 2, [0007]).  In addition, because the carbodiimide increases the reaction rate, the amount of catalyst used may be smaller than usual.  This leads to reduced decomposition during storage and improved long-term storage stability (p. 3, [0012]).
Kobayashi teaches including the carbodiimide in amounts of 0.05-1 part by weight per 100 parts of the lactone monomer (p. 4, [0014]).  The instant specification does not disclose a specific range associated with the “effective amount” recited in Claim 1.  However, Examples 2 and 3 illustrate that 0.32 and 0.35 parts by weight carbodiimide per 100 parts lactone monomers are effective in lowering the reaction mixture acid value to <0.01 mg KOH/g (specification at p. 4-5).  These amounts fall within the range disclosed by Kobayashi.  One of ordinary skill in the art would reasonably expect the portions of Kobayashi’s range that are greater than or equal to 0.32 parts by weight to be effective in achieving neutralization of the reaction mixture as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to carry out Thatcher’s method of forming a random copolymer of lactide and e-caprolactone in the presence of 0.05-1 part by weight of Kobayashi’s monomeric carbodiimide compound for the benefit of improved mechanical properties and hydrolysis resistance; increased reaction rate; reduced decomposition during storage; and improved long-term storage stability.  Modification in this way reads on Claims 1, 8, 9, and 14.
Regarding Claims 3 and 16, Kobayashi teaches aromatic carbodiimides including N,N’-bis(2,6-diisopropylphenyl)carbodiimide (p. 3-4, [0013]).
Regarding Claim 7, Thatcher’s examples illustrate a random copolymer of L-lactide and e-caprolactone with a molar ratio of 70:30 (p. 9, Table 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kobayashi as applied to Claim 1 above, further in view of Costa et al. (Macromolecular Symposia, 2016, vol. 360, p. 40-48).
Regarding Claim 17, Chen and Kobayashi remain as applied to Claim 1 above.  Chen utilizes tin(II) 2-ethylhexanoate (Sn(Oct)2) as a catalyst for polymerization of both caprolactone and lactide monomers (p. 1, [0006]-[0007]).  The cited references do not teach a deactivator as claimed.
In the same field of endeavor, Costa teaches that ring-opening polymerization of lactide catalyzed by Sn(Oct)2 is characterized by a reversible propagation-depropagation leading to an equilibrium monomer conversion of 95-97%, resulting in a product containing unreacted residual lactide monomer.  A high concentration of residual lactide is detrimental to the mechanical properties of the resin, resulting in lower viscosity and melt strength.  Even if residual monomer is completely removed, the concentration is restored upon melting of the resin (p. 40-41, Introduction).  
The use of catalyst deactivators which suppress the depropagation step is necessary to increase yield and improve polymer stability at high temperature.  Costa notes that the use of a deactivator is a prerequisite for successful commercialization of the material.  Costa demonstrates that lactide reformation as a result of depropagation is fully suppressed when a deactivator is mixed with PLA containing residual lactide monomer (p. 46-47, Conclusion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen in view of Kobayashi as applied above, and further in view of Costa to include a deactivator in order to suppress depropagation and minimize the residual lactide monomer concentration, thereby achieving increased yield and improved polymer stability.  Modification in this way reads on Claim 17.

Response to Arguments

Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive.
Rejection of Claims 1, 3, 7, 8, 10, 11, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Chen in view of Kobayashi
The Applicant argues that the order of mixing the claimed lactide monomer, caprolactone monomer, antioxidant, initiator, and carbodiimide is not prima facie obvious because the claimed pre-treatment unexpectedly decreases the reaction by over 50%.
The meaning of the phrase “decreases the reaction” is unclear.  The use of a carbodiimide compound in Examples 2 and 3 does result in a shorter reaction time than Example 1 which does not include a carbodiimide compound.  However, the Applicant has provided no comparative data for adding a carbodiimide compound concurrently with or subsequently to adding the other components of the reaction mixture.  
In addition, Examples 2 and 3 do not appear to be reasonably commensurate in scope with the claims.  Claim 1 is open to any and all antioxidants; six alcohol initiators and mixtures thereof; and any monomeric, oligomeric, or polymeric carbodiimide.  Examples 2 and 3 include a single antioxidant (Irgafos® 126); a single alcohol initiator (cetyl alcohol); and Stabaxol® 1, presumably a carbodiimide of undisclosed structure.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Examples 2 and 3 are not commensurate in scope with the claims and cannot be relied upon to establish non-obviousness of the claimed invention.
The Applicant argues that neither Chen nor Kobayashi teach adding an acid scavenger in an amount effective to neutralize the reaction mixture.
The Applicant is directed to page 7, paragraph 21 above where this argument is addressed.
The Applicant argues that neither Chen nor Kobayashi teach the deactivator required by Claim 17.
The Applicant is directed to the rejection of Claim 17 beginning at page 11, paragraph 39 above.  The claimed deactivator is taught by Costa as described above.
The Applicant argues that the cited references fail to teach adding a deactivator to the copolymerization product within 2 hours of initiation as required by Claim 17.
This feature is not required by Claim 17.  Time periods are recited in Claims 18 and 19.  However, these time periods represent new matter as discussed above.
The Applicant argues that neither Chen nor Kobayashi teach that neutralizing the reaction mixture would decrease the amount of catalyst and deactivator required, or that neutralization would decrease reaction time.
The fact that the Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Rejection of Claims 1, 3, 7-9, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Thatcher in view of Chen and Kobayashi
The Applicant argues that the order of mixing the claimed lactide monomer, caprolactone monomer, antioxidant, initiator, and carbodiimide is not prima facie obvious because the claimed pre-treatment unexpectedly decreases the reaction by over 50%.
This argument is addressed in paragraphs 46-48 above.
The Applicant argues that the combination of Thatcher, Chen, and Kobayashi fail to teach adding an acid scavenger in an amount effective to neutralize the reaction mixture.
The Applicant is directed to page 7, paragraph 21 above where this argument is addressed.
The Applicant argues that Thatcher, Chen, and Kobayashi fail to teach the deactivator required by Claim 17.
The Applicant is directed to the rejection of Claim 17 beginning at page 11, paragraph 39 above.  The claimed deactivator is taught by Costa as described above.
The Applicant argues that the cited references fail to teach adding a deactivator to the copolymerization product within 2 hours of initiation as required by Claim 17.
This feature is not required by Claim 17.  Time periods are recited in Claims 18 and 19.  However, these time periods represent new matter as discussed above.
The Applicant argues that Thatcher, Chen, and Kobayashi fail to teach that neutralizing the reaction mixture would decrease the amount of catalyst and deactivator required, or that neutralization would decrease reaction time.
The fact that the Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762